Exhibit 10.19




SEVERANCE PAY PLAN DOCUMENT
AND SUMMARY PLAN DESCRIPTION
FOR
2012 CONVERGYS CORPORATION SENIOR EXECUTIVE SEVERANCE PAY PLAN
 
This is a combined Plan and Summary Plan Description of the 2012 Convergys
Corporation Senior Executive Severance Pay Plan (the “Plan”) as approved by the
Compensation and Benefits Committee of the Convergys Corporation Board of
Directors (the “Board”) effective as of October 22, 2012 (the “Effective Date”).
It explains whether you are eligible to receive severance benefits, and if so,
how benefits will be calculated and paid. The Plan became effective on the
Effective Date and replaces, for each Eligible Employee (as defined herein),
unless specifically exempted as of the Effective Date, any and all prior
policies, plans and arrangements (whether written or unwritten), including, but
not limited to, the Convergys Corporation Severance Pay Plan adopted by the
Company on December 9, 2008 (the “2008 Plan”), the 2011 Convergys Corporation
Severance Pay Plan (the “2011 Plan”), and any change of control agreements, to
the extent that such policies, plans and arrangements provide for payments to be
made after termination of employment directly by the Employer other than
pursuant to an Employer retirement plan or arrangement or any individual
employment, severance, or change of control arrangement between the Employer and
the Employee. Notwithstanding the foregoing, individuals who were eligible for
benefits under the 2008 Plan or the 2011 Plan on the Effective Date as a result
of a qualifying termination of employment on or prior to the Effective Date
shall be covered under the 2008 Plan or the 2011 Plan, as applicable, and shall
not be eligible to participate in, and shall not be eligible to receive any
benefits under, the Plan. This Plan was amended effective December 1, 2014 to
reflect the change from letter grades to number grades for levels/roles as
listed in Schedules A and B in the Plan, effective February 9, 2017 with respect
to the timing of severance payments to Eligible Employees in Grade 12, and
effective February 14, 2018 to provide that all executive officers designated by
the Board will receive the same level of benefits as the CEO/CFO and to reflect
a change in the eligibility terms.
The adoption and continuation of the Plan are voluntary on the part of the
Company and the Employer and are not intended to create any contract of
employment. This Plan is a welfare plan under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations promulgated thereunder
(“ERISA”). This Plan shall continue in effect until terminated by the Board
pursuant to the terms and conditions of Section 7.1.
SECTION 1
PURPOSE OF THE PLAN


The purpose of this Plan is to provide financial assistance to employees whose
termination is described within the terms and conditions of the Plan. The
benefits of this Plan are designed to help terminated Eligible Employees
economically during the period immediately following termination and while they
seek alternative employment. It is not intended to imply that severance benefits
will be offered to any employee whose employment is terminated by


    



--------------------------------------------------------------------------------




voluntary resignation, for Cause as defined by the Plan, by retirement, or for
any other circumstance of termination other than as specifically described
herein.
SECTION 2
DEFINITIONS


As used in this Plan, the following terms, when capitalized, shall have the
meanings given below:
2.1    “Base Pay” shall mean base pay on the Termination Date without regard to
commissions, overtime or bonus (unless specifically stated otherwise).
2.2    “Cause” shall mean the Employee has engaged in any of the following: (a)
willful misconduct or gross negligence in the performance of any of the
Employee’s duties to the Company, which would reasonably be expected to result
in a material liability to the Company; (b) intentional failure or refusal to
perform reasonably and lawfully assigned duties; (c) any indictment for,
conviction of, or plea of guilty or nolo contendere to, any crime (whether or
not a felony) involving dishonesty, fraud, theft, breach of trust, violence or
threats of violence or other significant offenses or acts; or (d) any willful
failure to comply with any material written rules, regulations, policies or
procedures of the Company, including the Code of Business Conduct as amended
from time to time.
2.3    “Change of Control” shall mean the occurrence of any of the following
events:
(a)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2.3, the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
which controls, is controlled by or is under common control with the Company or
(4) any acquisition pursuant to a transaction that complies with Sections
2.3(c)(1), 2.3(c)(2) and 2.3(c)(3);
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs


-2-

--------------------------------------------------------------------------------




as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;
(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
2.4    “Code” means the Internal Revenue Code of 1986, as amended.
2.5    “Company” means Convergys Corporation (and any successor or assign
pursuant to the terms and conditions of Section 9.11).
2.6    “Eligible Employee” shall have the meaning given in Section 3.1.
2.7    “Employee” means any person who works and resides in the United States at
the role/level of 12 or above and is classified by an Employer as an employee
for tax reporting of


-3-

--------------------------------------------------------------------------------




wages (which would not include those who are classified by the Employer as
independent contractors or those on the payroll of others who work for the
Employer for a period of time), including officers, but not including (a)
directors who are not otherwise employed by an Employer, (b) employees as
classified on an Employer’s payroll as temporary, seasonal, student, or part
time, or (c) any employee whose employment is, or becomes, the subject matter of
a collective bargaining agreement between employee representatives and the
Employer unless such collective bargaining agreement expressly provides that
such person is eligible for participation in the Plan. Any individual not
treated as an employee for tax reporting of wages by an Employer, who
subsequently is reclassified as an employee for tax reporting of wages, shall
nonetheless be precluded from participating in the Plan for the period during
which the individual was originally not classified as an employee. For purposes
of this definition, a “temporary” employee is any employee hired for a specific
period of time or for the duration of a specific assignment or project, and
“student” employee will mean any person hired on a temporary basis while
actively enrolled as a full or part-time student in college, university or
graduate school. On and following a Change of Control, whether a person is an
Employee shall be determined based on the person’s status immediately prior to
the Change of Control.
2.8    “Employer” means the Company and its affiliates that provide this Plan
for their employees, provided that all affiliates participate subject to the
right of the Company to exclude or remove them.
2.9    “Good Reason” shall mean, without the Employee’s prior written consent,
(a) a material reduction in the Employee’s base salary or incentive compensation
opportunity or the failure to pay the Employee such base salary or earned
incentive compensation amounts or, except, prior to a Change of Control, for
across-the-board reductions that apply to employees of the same or similar rank,
title, or position generally, a material reduction in the aggregate level of the
Employee’s benefits or the failure to provide the Employee with any such
benefits, (b) a material diminution to the Employee’s authorities, duties,
responsibilities or reporting relationships or the assignment to the Employee of
duties that are materially inconsistent with the Employee’s position, or (c) the
relocation of the Employee’s principal place of business to a location that is
outside the 50-mile radius from the Employee’s then-current principal place of
business; provided that, following such breach as described in any of clauses
(a) through (c) above, (x) the Employee notifies the Company, in writing, within
60 days of the occurrence of such breach, (y) the Company fails to cure such
event within 30 days after receipt of such written notice, and (z) the Employee
resigns within 60 days of the conclusion of such cure period.
2.10    “Plan Administrator” has the meaning given in Section 5.
2.11    “Termination Date” means the date the Employee experiences a “separation
from service” within the meaning of Section 409A of the Code.
SECTION 3
PARTICIPATION


3.1    Eligibility. Each Employee is eligible to participate in this Plan if the
Employee’s employment is terminated under circumstances described in Section 3.2
(each, an “Eligible


-4-

--------------------------------------------------------------------------------




Employee”) and such Employee is not then party to any individual agreement with
the Company or any of its affiliates that provides for the payment of severance
benefits other than pursuant to this Plan upon an involuntary termination of
employment. Benefits will be paid hereunder only if the Eligible Employee
complies with Section 3.3.
3.2    Covered Events of Termination. An Employee for whom there is a
Termination Date shall become an “Eligible Employee” within the meaning of this
Plan if the Employee’s employment:
(a)    Has terminated by reason of the Employee’s resignation for Good Reason;
(b)    Has been terminated without Cause, including as a result of a reduction
in force; or
(c)    Has been terminated under any of the circumstances described in clauses
(a) or (b) above in anticipation of, and within six months prior to, a Change of
Control.
Notwithstanding the foregoing, an Employee shall not become an Eligible
Employee, and shall not be entitled to any benefits under this Plan, in the
event of a termination of employment by reason of (i) the Employee’s death or
Disability, (ii) non-Cause performance reasons, as determined by the Company in
its sole discretion, provided that the Termination Date occurs prior to a Change
of Control, or (iii) an asset divestiture or sale of a subsidiary.
3.3    Release Requirement; Return of Property. As a condition of receiving
Severance Pay and any benefits pursuant to this Plan, Eligible Employees must
execute a Separation Agreement and General Release prepared by the Employer in
its sole and absolute discretion from time to time that (i) in the discretion of
the Plan Administrator, may include non-competition, non-solicitation and other
post-employment restrictive covenants, and (ii) shall require the Eligible
Employee to release all prior or then-present claims against the Employer, its
affiliates, and their respective employees and directors, including any claims
arising from the Eligible Employee’s employment and termination of employment
(the “Release”). No payment shall be made to the Eligible Employee under this
Plan unless the Eligible Employee has signed and returned the Release to the
Company and the Release has become effective and irrevocable in accordance with
its terms, no later than the date that is 55 calendar days following the
Termination Date (the “Release Deadline”).
In addition to signing the Release, all Employer equipment or property in the
possession of the Eligible Employee, including but not limited to Employer
credit cards, keys, identification badges, security cards, laptop computers,
cellular telephones, parking passes and other electronic equipment, must be
returned to the Employer and all personal belongings should be removed from the
Eligible Employee’s office or work space no later than seven days after the
Employee’s Termination Date. Eligible Employees may arrange with the Human
Resources Department of the Company a mutually convenient time to return
Employer property and pick up personal effects.


-5-

--------------------------------------------------------------------------------




SECTION 4    
BENEFITS
4.1    Amount of Benefit. An Eligible Employee who meets the conditions set
forth in Section 3 shall receive cash severance pay (“Severance Pay”) and other
benefits as set forth in the following Schedules A, B and C, as applicable.


-6-

--------------------------------------------------------------------------------




Schedule A:
For terminations of employment that make an Employee an Eligible Employee
pursuant to Section 3.2 (excluding terminations of employment (i) related to a
Change of Control as described in Section 3.2(c), or (ii) that would otherwise
make an Employee an Eligible Employee pursuant to Section 3.2 but occur upon or
during the two-year period immediately after a Change of Control), the following
schedule and terms apply:
Level/Role
Cash1
Equity
All participants


Executive officers designated by the Board
Pro-rated AIP2


2 year Base Pay + 2 year target AIP3
Terms and conditions of the applicable plan documents apply.
13 level (other than executive officers designated by the Board)
1 year Base Pay + 1 year target AIP3 

 
12 level
12 months of Base Pay
 
___________
1 Eligible Employees, for the period for which severance is calculated, will be
able to continue paying the employee rate for medical, dental and vision
benefits provided to the Eligible Employee on the Termination Date if the
Eligible Employee timely elects COBRA coverage. The portion of the COBRA premium
that the Employer pays will be taxable to the Eligible Employee to the extent
required by law.
2      The pro-rated Annual Incentive Plan (“AIP”) equals the annual incentive
under the AIP for the fiscal year during which the Termination Date occurs,
determined as if the Eligible Employee had remained employed for the entire year
(and any additional period of time necessary to be eligible to receive the
annual incentive for the year), based on actual Company performance during the
entire fiscal year and without regard to any discretionary adjustments that have
the effect of reducing the amount of the annual incentive (other than
discretionary adjustments applicable to all senior executives who did not
terminate employment), and assuming that any individual goals applicable to the
Eligible Employee were satisfied at the “target” level, pro-rated based on the
number of days in the Company’s fiscal year through (and including) the
Termination Date. The pro-rated AIP shall be payable in a single lump sum at the
same time that payments are made to other participants in the AIP for that
fiscal year (pursuant to the terms of the AIP but in no event later than two and
one-half months after the fiscal year during which the Termination Date occurs).
3 The target AIP shall equal the Eligible Employee’s target AIP for the year in
which the Termination Date occurs.
 





-7-

--------------------------------------------------------------------------------




Schedule B:
For terminations that make an Employee an Eligible Employee pursuant to Section
3.2(c) or for terminations described in Section 3.2(a) or (b) that occur upon or
during the two-year period immediately following a Change of Control, the
following schedule and terms apply:
Level/Role
Cash1
Equity
All participants
Pro-rated target AIP2
Terms and conditions of the applicable plan documents apply.
Executive officers designated by the Board and other 13 level
2 year Base Pay + 2 year target AIP3
 
12 level
12 months of Base Pay
  
 
___________
1 Eligible Employees, for the period for which severance is calculated, will be
able to continue paying the employee rate for medical, dental and vision
benefits provided to the Eligible Employee on the Termination Date if the
Eligible Employee timely elects COBRA coverage. The portion of the COBRA premium
that the Employer pays will be taxable to the Eligible Employee to the extent
required by law.
2 The pro-rated target AIP equals the Eligible Employee’s target AIP for the
year in which the Termination Date occurs pro-rated based on the number of days
in the Company’s fiscal year through (and including) the Termination Date.
3 The target AIP shall equal the Eligible Employee’s target AIP for the year in
which the Termination Date occurs.
 







-8-

--------------------------------------------------------------------------------






Schedule C:
For all of the above terminations noted in Schedules A and B, the following
schedule applies as to the amount of outplacement services offered for each
level:
Level
Service
All participants
Three month program*
___________
* Maximum = $20,000 per Eligible Employee; service must be commenced within 90
days of Termination Date. Services must be obtained, unless specifically noted
otherwise in the Plan, through an approved vendor of the Company and all
provided by the end of the year after the year in which the Termination Date
occurs.





-9-

--------------------------------------------------------------------------------




4.2    Limitations of Benefits: This Plan is in lieu of any other severance,
separation, termination or change of control plan or program and not in addition
to any amounts due under any other such plan, program or agreement between the
Employer and an Employee. The benefits payable hereunder will be reduced dollar
for dollar for any amounts payable under any other such arrangement to the
extent consistent with Section 409A of the Code. Under no circumstances will an
Employee who participates in this Plan be eligible to participate in the 2008
Plan, the 2011 Plan or the 2012 Convergys Corporation General Severance Pay
Plan. Other arrangements may, however, reference this Plan with regard to the
time and process for payment of severance benefits.
4.3    Payment of Benefits. Except as otherwise provided in the applicable
Schedule or in this Section 4.3, Severance Pay provided under this Plan shall be
paid in a single lump sum on the first payroll date that occurs more than 6
months after the Termination Date, provided that the Eligible Employee has
signed, returned to the Company and not revoked the Release pursuant to the
terms and conditions described in Section 3.3. Notwithstanding the foregoing,
any Severance Pay provided to an Eligible Employee in Grade 12 shall be paid as
follows: (a) on the first payroll date that occurs more than ten business days
after such Eligible Employee’s Release has become effective and irrevocable in
accordance with its terms, the Company shall pay an amount equal to the lesser
of (I) fifty percent (50%) of the total amount of Severance Pay to be provided
to such Eligible Employee under the applicable Schedule, or (II) the Section
409A Limit (as defined below); and (b) on the first payroll date that occurs
more than 6 months after the Termination Date (subject to the effectiveness and
irrevocability of the Release pursuant to Section 3.3), the Company shall pay
the excess of (I) the total amount of Severance Pay to be provided to such
Eligible Employee under the applicable Schedule, over (II) the amount previously
paid to the Eligible Employee pursuant to clause (a) of this sentence. For
purposes of this Section 4.3, the “Section 409A Limit” means an amount equal to
two times the lesser of (x) the Eligible Employee’s annualized compensation
based on the annual rate of pay for the calendar year immediately preceding the
calendar year in which the Eligible Employee’s Termination Date occurs (or for
the calendar year in which the Eligible Employee’s Termination Date occurs, if
the Eligible Employee had no compensation from the Company for the immediately
preceding calendar year), or (y) the maximum amount that may be taken into
account under a qualified retirement plan pursuant to section 401(a)(17) of the
Code for the calendar year in which the Eligible Employee’s Termination Date
occurs. Any payment under this Plan shall be net of (i) prior to a Change of
Control only, any outstanding loans, debts, travel advances, or charges for
Company property that has not been returned by the date that payment begins
(provided that this shall apply only to payments that are exempt from or
otherwise not deferred compensation subject to Section 409A of the Code), and
(ii) any tax withholding or other payroll deductions authorized by the Employee
or required by federal, state, local or other applicable payroll laws. In the
event of the Eligible Employee’s death prior to payment under this Plan, payment
of benefits will be made to the surviving spouse, if any, and if none, to the
Eligible Employee’s estate.
In the event that a nationally recognized accounting firm as may be selected by
the Company prior to a Change of Control (the “Accounting Firm”) determines that
receipt of any payments, benefits, and accelerated vesting of benefits or awards
that were received pursuant to


-10-

--------------------------------------------------------------------------------




this Plan or otherwise constitute a “parachute payment” (within the meaning of
Section 280G(b)(2) of the Code and the regulations promulgated thereunder) to or
for the benefit of the Eligible Employee, whether paid or payable pursuant to
this Plan or otherwise (“Payments”), would subject the Eligible Employee to the
excise tax imposed by Section 4999 of the Code (together with any interest or
penalties imposed with respect to such excise tax, the “Excise Tax”), the
Accounting Firm shall determine whether to reduce any of the Severance Pay paid
or payable pursuant to this Plan (the “Plan Payments”) , on a pro-rata basis, so
that the Parachute Value (as defined below) of all Payments, in the aggregate,
equals the Safe Harbor Amount (as defined below). The Plan Payments shall be so
reduced only if the Accounting Firm determines that the Eligible Employee would
have a greater Net After-Tax Amount (as defined below) of aggregate Payments if
the Plan Payments were so reduced. If the Accounting Firm determines that the
Eligible Employee would not have a greater Net After-Tax Amount of aggregate
Payments if the Plan Payments were so reduced, the Eligible Employee shall
receive all Plan Payments to which the Eligible Employee is entitled hereunder.
For purposes of this Plan: (i) “Parachute Value” of a Payment shall mean the
present value as of the date of the change in the ownership of effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 280G(b)(2) of the Code and the
regulations promulgated thereunder) of the portion of such Payment that
constitutes a “parachute payment” (within the meaning of Section 280G(b)(2) of
the Code and the regulations promulgated thereunder), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment; (ii) “Net After-Tax Amount” of a Payment
shall mean the Parachute Value of a Payment net of all taxes imposed on the
Eligible Employee with respect thereto under Sections 1 and 4999 of the Code and
applicable state and local laws, determined by applying the highest marginal
rates that are expected to apply to Eligible Employee’s taxable income for the
taxable year in which the Payment is made; and (iii) “Safe Harbor Amount” shall
mean the maximum Parachute Value of all Payments that the Eligible Employee can
receive without any Payments being subject to the Excise Tax.
4.4    Funding. The Employer will pay benefits from its general assets. No
specific amount shall be set aside in advance for this purpose. Eligible
Employees shall be unsecured general creditors of the Employer for purposes of
benefits due hereunder.
4.5    Termination of Benefits. Notwithstanding anything contained herein to the
contrary, if an Employee is rehired by Employer in a position commensurate with
Employee’s experience and training, such Employee’s benefit shall cease as of
his date of rehire and no further benefits shall be owed under the Plan. If the
Employer reasonably determines that an Employee is violating the terms of any
confidentiality, invention assignment, noncompetition, nonsolicitation or other
obligation to which the Employee is otherwise subject, the Employer may cease
future payments to be made hereunder.
4.6    Full Settlement. Following a Change in Control, the Company’s obligation
to make the payments provided for in this Plan and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or


-11-

--------------------------------------------------------------------------------




action that the Company may have against an Employee or others. In no event
shall an Employee be obligated to take any action by way of mitigation of the
amounts payable to such Employee under any of the provisions of this Plan.
4.7    Continued Eligibility to Participate in Company Plans. Except as provided
otherwise in Section 4.2, nothing in this Plan shall prevent or limit an
Employee’s continuing or future participation in any plan, program, policy or
practice provided by the Company or an affiliate, nor shall anything herein
limit or otherwise affect such rights as an Employee may have under any other
contract or agreement with the Company or any of its affiliates. Amounts that
are vested benefits or that an Employee and/or an Employee’s dependents are
otherwise entitled to receive under any plan, policy, practice, program,
agreement or arrangement of the Company or any of its affiliates shall be
payable in accordance with such plan, policy, practice, program, agreement or
arrangement.
SECTION 5
ADMINISTRATION


5.1    Plan Administrator and Named Fiduciary. The Company may appoint a
committee, that shall be known as the “Administrative Committee” to carry out
the Plan Administrator’s responsibilities under this Plan, and the term “Plan
Administrator” as used in this Plan shall mean the Administrative Committee. If
the Company does not appoint an Administrative Committee, the Compensation and
Benefits Committee shall be the Plan Administrator for all purposes. The Plan
Administrator shall have authority to control and manage the operation and
administration of this Plan. The Plan Administrator may adopt such rules and
regulations and may make such decisions as it deems necessary or desirable for
the proper administration of the Plan.
5.2    Plan Information. Benefit claims and questions regarding the Plan and the
administration of the Plan should be addressed to:
Plan Administrator – Severance Pay Plan
Convergys Corporation
201 East Fourth Street
Cincinnati, Ohio 45202
with a copy to the Company’s General Counsel at the same address. The Company’s
telephone number is (513) 723-7000. The Company’s General Counsel is the agent
for service of legal process on the Plan. The Company’s Employer Identification
Number is 31-1598292. The plan number for this Plan is 506. The Plan is a
severance pay plan with a calendar plan year.
5.3    Administrative Discretion. The Plan Administrator shall have complete
discretion to interpret where necessary all provisions of the Plan (including,
without limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Eligible Employees or other persons, to
resolve questions (including factual questions) or disputes arising under the
Plan and to make


-12-

--------------------------------------------------------------------------------




any determinations with respect to the benefits payable under the Plan and the
persons entitled thereto as may be necessary for the purposes of the Plan.
Without limiting the generality of the foregoing, the Plan Administrator is
hereby granted the authority (i) to determine whether a particular Employee is
an Eligible Employee, and (ii) to determine if a person is entitled to benefits
hereunder and, if so, the amount and duration of such benefits. The Plan
Administrator’s determination of the rights of any person hereunder shall be
final and binding on all persons.
SECTION 6
CLAIMS PROCEDURES
6.1    Filing a Claim. If an Employee is denied benefits under the Plan, he or
she may file a written claim for benefits with the claims administrator
designated by the Plan Administrator in accordance with the procedures
established by the Plan Administrator (the “Claims Administrator”).
6.2    Denial of Claim. If an Employee’s claim for benefits is wholly or
partially denied by the Claims Administrator, a written or e-mail notice of such
decision shall be furnished by the Claims Administrator to the claimant within
90 days of receipt of the claim unless special circumstances require an
extension of time for processing the claim (but the extension may not be for
more than an additional 90 days) and shall set forth:
(a)    The specific reason or reasons for denial;
(b)    A reference to pertinent Plan provisions on which the denial is based;
(c)    A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of the claims review procedure
set forth in this Section; and
(d)    The steps the claimant can take to ask for a review of the decision, the
deadline for the request, and the claimant’s right to bring a civil action under
ERISA if the claim is denied on review.
If notice of denial of the claim is not furnished within a reasonable period of
time, the claim shall be deemed denied. If circumstances necessitate an
extension of the 90-day period for decision on a claim, the Claims Administrator
will notify the claimant before the end of the initial 90-day period of the
extension and when a decision is expected.
6.3    Claims Review Procedure. If an Employee who has been denied a claim
files, within 60 days after its receipt of such denial, a written request for
review, setting forth the alleged reasons why his or her claim was improperly
denied, the Plan Administrator shall fully and fairly review such decision and
advise the claimant in writing of its decision and the reasons therefor within
60 days after the Plan Administrator receives such request for review. The
claimant may also request in writing reasonable access to or copies of the legal
Plan text and all other documents, records and other information relevant to the
claim for benefits. Such access or copies will be provided upon request and free
of charge. The review of a denied claim will take


-13-

--------------------------------------------------------------------------------




into account all comments, documents, records and other information submitted by
the claimant related to the claim, even if that information was submitted after
the initial claim denial. In connection with such review, the claimant shall
have the right to have representation.
In the event of special circumstances, the time for response may be delayed for
an additional period of up to 60 days, but written notice thereof must be given
to the claimant within the initial 60-day period of the special circumstances
and the date the claimant may expect to receive a decision on appeal. The
decision on appeal will contain:
(a)    Specific reasons for the denial;
(b)    Specific references to the Plan provisions on which the denial is based;
(c)    A statement that the claimant will be provided with, upon reasonable
request, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and
(d)    A statement of the claimant’s right to bring a civil action for benefits.
Notwithstanding the foregoing terms and conditions of Section 6, following a
Change of Control, the claims and appeals procedure established by the Plan
Administrator will be provided for the use and benefit of Employees who may
choose to avail themselves of such procedures, but compliance with the
provisions of these claims and appeals procedures by an Employee will not be
mandatory for any Employee claiming benefits after a Change of Control. It will
not be necessary for any Employee to exhaust these procedures and remedies after
a Change of Control prior to bringing any legal claim or action, or asserting
any other demand, for payments or other benefits to which such Employee claims
entitlement.
6.4    Judicial Review. Prior to a Change of Control, decisions on a claim on
appeal are final and binding on the Plan and on the Eligible Employee unless a
court having appropriate jurisdiction finds that the decision was arbitrary and
capricious, based on the record prepared during the Plan’s claims review
process. On and following a Change of Control, decisions on a claim on appeal
shall be subject to de novo review by a court having appropriate jurisdiction.
The Company and any person acting in a fiduciary capacity at the direction of
the Company shall have the maximum legal discretion to make decisions concerning
the operation and administration of the Plan including, but not limited to, the
provision or denial of benefits.
SECTION 7    
AMENDMENT AND TERMINATION OF PLAN
7.1    Employer’s Right to Amend or Terminate. The Employer reserves the right
to amend or terminate this Plan at any time, in whole or in part, with respect
to any Eligible Employee who is not eligible for Severance Pay or benefits
pursuant to Section 3.2 of the Plan at that time. No amendment or termination of
this Plan may be made that adversely affects the benefits to be provided to
Employees hereunder within the 180-calendar-day period before a


-14-

--------------------------------------------------------------------------------




Change of Control, and the Plan may not be amended or terminated during the
two-year period following a Change of Control.
7.2    Effective Date of Amendment or Termination. Any amendment, discontinuance
or termination of the Plan shall be effective as of the date determined by the
Employer, but not retroactively.
7.3    Actions by Employer. Any action required by the Employer under this
Section 7 may be by resolution of the Board or a committee of the Board, or by
any officer or other person with authorization from the Board or such committee.
SECTION 8    
ADDITIONAL RIGHTS UNDER THE PLAN
An Eligible Employee in the Plan is entitled to certain rights and protections
under ERISA. ERISA provides that all Eligible Employees shall be entitled to:
(a)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts and collective bargaining agreements, and a copy
of the latest annual report (Form 5500 series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Pension
and Welfare Benefit Administration.
(b)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 series) and updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.
(c)    Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Eligible Employee with a copy
of the summary annual report.
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.


-15-

--------------------------------------------------------------------------------




Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that plan fiduciaries misuse the Plan’s money or you
are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
SECTION 9    
GENERAL PROVISIONS
9.1    Not an Employment Contract. Neither this Plan nor any action taken with
respect to it shall confer upon any person the right to continued employment
with the Employer.
9.2    Other Employee Benefit Plans. The provisions of this Plan shall be
construed and applied independently of any other benefit plan the Employer may
provide to Employees. Benefits received under this Plan will not be counted as
wages or compensation for pension or other retirement benefits of the Employer.
9.3    Inability to Locate Payee. If the Plan Administrator is unable to make
payments to any Employee or other person to whom a payment may be due under the
Plan because he or she cannot ascertain the identity or whereabouts of such
Employee or other person after reasonable efforts have been made to identify or
locate such person (including a notice of the payment so due mailed to the last
known address of such Employee or other person as shown on the records of the
Employer), any obligation the Employer may have had under this Plan will cease
twelve months after the Employee’s Termination Date.
9.4    Requirement for Proper Forms. All communications in connection with the
Plan made by an Eligible Employee shall become effective only when duly executed
on any forms as may be required and furnished by, and filed with, the Plan
Administrator.


-16-

--------------------------------------------------------------------------------




9.5    Non-Assignability. This Plan, and the rights, interest and Benefits
receivable under it shall not be assigned, transferred, pledged, sold, conveyed
or encumbered in any way by the Eligible Employee and shall not be subject to
execution, attachment or similar process. Any attempted sale, conveyance,
transfer, assignment, pledge or encumbrance of any rights, interest or benefit
receivable under this Plan, contrary to the foregoing provisions, or the levy of
any attachment or similar process thereupon, shall be null and void and without
effect.
9.6    Gender or Number. Masculine pronouns include the feminine as well as the
neuter genders, and the singular shall include the plural, unless indicated
otherwise by the context.
9.7    Headings. The Section headings contained herein are for convenience of
reference only, and shall not be construed as defining or limiting the matter
contained thereunder.
9.8    Governing Law. To the extent this Plan is not governed by federal law,
the provisions of this Plan shall be construed and applied in accordance with
the laws of the State of Ohio.
9.9    Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included in the Plan.
9.10    Application of Section 409A of the Code. It is intended that the
payments and benefits provided under the Plan will be exempt from the
application of, or comply with, the requirements of Section 409A of the Code.
This Plan will be construed, administered, and governed in a manner that effects
such intent to the greatest extent possible, and neither the Company nor its
successor will take any action that would be inconsistent with such intent.
Although the Company will use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of the payments and benefits provided under the Plan is not warranted
or guaranteed. Neither the Company, its affiliates nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by an Employee (or any other
individual claiming a benefit through an Employee) as a result of the Plan.
9.11    Successors and Assigns. This Plan shall inure to the benefit of and be
binding upon the Company and its successors. The Company shall require any
corporation, entity, individual or other Person who is the successor (whether
direct or indirect by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all the business and/or assets of the Company
to expressly assume and agree to perform, by a written agreement in form and in
substance satisfactory to the Company, all of the obligations of the Company
under this Plan. As used in this Plan, the term “Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Plan by operation of law,
written agreement or otherwise. It is a condition of this Plan, and all rights
of each Employee to receive benefits under this Plan shall be subject hereto,
that no right or interest of any such person in this Plan shall be assignable or
transferable in whole or in part,


-17-

--------------------------------------------------------------------------------




except by operation of law, including, but not limited to, lawful execution,
levy, garnishment, attachment, pledge, bankruptcy, alimony, child support or
qualified domestic relations order.








-18-

--------------------------------------------------------------------------------




Convergys Corporation has caused this instrument to be executed by its duly
authorized officer as of February 14, 2018.






Convergys Corporation




By: /s/ Jarrod B. Pontius            
Jarrod B. Pontius


Its: General Counsel & Chief Admin. Officer






-19-